Case 2:20-cv-06587-SB-ADS Document 86 Filed 07/26/21 Page 1 of 2 Page ID #:667


                                                              July 26, 2021
 1                                                                VPC
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA

10   Erica Reiners, individually and on
     behalf of all others similarly situated,   Case No. 2:20-cv-06587-SB-ADS
11
                                Plaintiff,      ORDER GRANTING STIPULATION
12                                              TO CONTINUE ALL REMAINING
     v.                                         DEADLINES
13
     Chou Team Realty, LLC d/b/a                Judge: Hon. Stanley Blumenfeld, Jr
14   MonsterLoans, a California limited
     liability company, Lend Tech Loans,        Complaint filed: July 23, 2020
15   Inc., a California corporation, Sean
     Cowell, an individual, Thomas Chou,
16   an individual, Mikael Van Loon, an
     individual, Jawad Nesheiwat, an
17   individual, and Eduardo Martinez, an
     individual,
18
                                Defendants.
19
20         Having considered the stipulation to continue all remaining deadlines and
21   finding good cause to grant a continuance, the Court hereby modifies the current
22   pretrial deadlines by adopting the Proposed Dates (as may have been modified) in
23   the table below. The parties should not expect any further continuances.
24
25
26
27
28
Case 2:20-cv-06587-SB-ADS Document 86 Filed 07/26/21 Page 2 of 2 Page ID #:668




 1                    Event                       Prior Dates      Current Dates     Proposed Dates
     Discovery Deadline – Nonexpert             9/24/21                              12/23/21
 2
     Discovery Deadline – Expert                11/26/21                             2/24/22
 3   Plaintiff’s Expert Disclosures Due         9/24/21                              12/23/21
 4   Defendants’ Expert Disclosures Due         10/15/21                             1/13/22
     Rebuttal Expert Disclosures Due            10/29/21                             1/27/22
 5
     Discovery Motion Hearing Deadline          11/26/21                             2/24/22
 6   Class Certification Motion Filing
                                                12/3/21                              3/4/22
     Deadline
 7   Opposition to Class Certification Motion
                                                12/27/21                             3/25/22
 8   Due
     Reply ISO Class Certification Motion
                                                1/7/22                               4/8/22
 9   Due
     Hearing on Class Certification Motion
10                                              1/28/22                              4/29/22
     at 8:30 a.m.
11
12
       Dated:      July 26, 2021
13
14                                                          Stanley Blumenfeld, Jr.
                                                           United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                 -1-
